FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CESAR AUGUSTO CISNEROS-                           No. 09-72332
VALDEZ,
                                                  Agency No. A027-551-191
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Cesar Augusto Cisneros-Valdez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for protection




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the BIA’s denial of CAT relief because

Cisneros-Valdez failed to establish it is more likely than not he would be tortured

at the instigation or with the acquiescence of the Guatemalan government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Cisneros-

Valdez’s contention that the agency did not consider the State Department country

report as he has not overcome the presumption that it considered this evidence.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). Accordingly,

Cisneros-Valdez’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72332